Citation Nr: 1500990	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  08-09 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Susan Krunic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1961 to February 1965.  This matter comes before the Board of Veterans Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In July 2010, the Veteran testified at a RO hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The Board remanded the current issue on appeal in February 2012, March 2013, and June 2014 for further development.  The case has since been returned to the Board for appellate review.  This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Therefore, any future consideration of this Veteran's case should take into consideration the existence of the electronic record.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, an additional remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Remand is required to obtain an adequate etiological opinion for the issue of entitlement to service connection for bilateral hearing loss.  As the Veteran himself notes in a July 2014 submission, this case has been remanded multiple times; at no point has a VA examiner provided an adequate opinion.  The private opinion, however, is insufficient upon which to provide service connection as it states that there is a "definite possibility" the hearing loss is related to service.  This does not indicate whether a "definite possibility" is equivalent to "at least as likely as not."  Accordingly, remand is once again required.  

Pursuant to the June 2014 remand, an addendum medical opinion was obtained in August 2014 to determine the etiology of the Veteran's hearing loss.  Where VA provides the veteran with an examination or medical opinion in a service connection claim, the opinion must be adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Here, the August 2014 VA examiner concluded that the Veteran's hearing loss was less likely than not caused by or a result of an event in military service.  In so doing, she noted that the Veteran had normal hearing at enlistment, during service and at the time of his separation from service.  The examiner reasoned that the medical literature does not support delayed-onset hearing loss.  However, the absence of in-service evidence of a hearing disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post- service findings to the injury in service as opposed to intercurrent causes.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Moreover, it appears that the examiner did not fully contemplate the Veteran's report of in-service and post-service noise exposure in providing the opinion.  See e.g. Board Hearing Transcript at 3-5.  A central issue in determining the probative value of an examination is whether the examiner was informed of the relevant facts in rendering a medical opinion.  Nieves-Rodriguez, 22 Vet. App. at 302-04.  Here, the Veteran provided hearing testimony and written submissions of an in-service injury as a weather observer exposed to excessive aircraft noise.  As such, the VA examiner cannot ignore the Veteran's lay evidence and base his or her opinion that there is no relationship to service on the absence of in-service corroborating medical records.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  In addition, the August 2014 examination report documents the Veteran's history of military, occupational, and recreational noise exposure.  However, the examiner simply reiterates this history rather than discussing how it relates to the development of his current hearing loss.  

Finally, the examiner did not consider and address the numerous private audiograms, the July 2010 and January 2013 medical records from Dr. J.M. and the October 2006 and June 2012 VA examinations.  Notably, the June 2012 examiner states that the February 1965 separation examination reflects normal hearing bilaterally with the exception of a 25 dB borderline normal response at 6kHz.  Subsequently, the examiner failed to address the significance of this elevated audiometric measurement as potentially indicative of noise induced hearing loss.

Based on the foregoing, the Board finds that remand is again required to address these enumerated deficiencies.

While on remand, the AOJ should ensure that all VA medical records are associated with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination, any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

2.  Contact the appropriate VA Medical Center, including North Texas Healthcare System, and obtain and associate with the paper or virtual claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

3.  After any additional records are associated with the claims file, obtain an addendum opinion from the August 2014 VA examiner, or, if that examiner is unavailable, to another suitably qualified examiner for a clarifying opinion.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post- service medical records, and lay statements.  An explanation for the opinion expressed must be provided.  

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including noise exposure and observable symptomatology.  If there is a medical basis to support of doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

After a review of the examination findings and the entire evidence of record, the examiner must render an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the current hearing loss is related to the Veteran's period of military service, or to any incident therein, to include noise exposure from his duties as a weather observer.  

The examiner must discuss the following:  Veteran's in-service acoustic noise trauma around jet engine noise related to his occupational duties as a weather observer; medical evidence indicating that he required hearing aids by the age of 41; post-service noise exposure; the October 2006 VA examiner's opinion that the Veteran's hearing loss is most likely due to cochlear otosclerosis with some possible presbycusis; the June 2012 VA examiner's opinion; and the July 2010 and January 2013 private etiological opinions.  The examiner should consider whether the type of hearing loss the Veteran has is the kind that is due to in-service acoustic trauma or non-service related causes. 

The examiner must be reminded that VA law and regulation does not preclude service connection for post-service hearing loss where hearing was within normal limits at the time of separation from service.  In rendering his or her opinion, the examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally presents or develops in most cases, as distinguished from how this disability develops from other causes, in determining the likelihood that current bilateral hearing loss was caused by noise exposure in service as opposed to some other cause.

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

